department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date alspeetjens cc te_ge eb qp1 uilc date internal_revenue_service national_office field_service_advice memorandum for area_counsel te_ge northeast mid-atlantic area attn mark hulse from michael j roach chief qualified_plans branch cc te_ge eb qp1 subject this field_service_advice responds to your request for assistance on or about date relating to the refund claim at issue in the above- referenced case field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend taxpayer x plan day day day date date date date date date date date date dollar_figurek dollar_figurej a b c d e f g h j k the claim involves whether under sec_404 taxpayer x may deduct contributions made to plan a 401_k_plan on the last day of taxpayer x’s taxable_year if such contributions are attributable to compensation earned after the close of taxpayer x’s taxable_year resolution of this issue involves consideration of whether the accrual rules of sec_461 must be satisfied before a deduction can be properly taken under sec_404 as you know revrul_90_105 1990_2_cb_69 addressed the applicability of the sec_461 accrual rules to sec_401 and m contribution deductions under sec_404 more recently this office also issued an fsa recommending that the service not pursue the applicability of sec_461 to sec_404 deductions in connection with a case involving so-called sec_404 grace period contributions we reasoned in that case that the government’s position to deny deductions for contributions which are attributable to compensation_for services that have not been rendered by the close of an employer’s tax_year was well supported under the plain language of sec_404 and the case law relating thereto although the recommendation in that fsa does not reflect the service’s legal position regarding the applicability of sec_461 to sec_404 deductions we understand that taxpayer x has argued to the examination agent handling the refund claim that that fsa reflects a change in service position regarding the applicability of sec_461 to sec_404 contribution deductions issue whether under sec_404 taxpayer x may deduct contributions made to plan on the last day of taxpayer x’s taxable_year if such contributions are attributable to compensation earned after the close of taxpayer x’s taxable_year conclusion we believe that the accrual rules of sec_461 apply to plan contribution deductions in this case under the otherwise deductible language of sec_404 and that the fact of liability requirement thereof cannot be satisfied under the above- described facts accordingly we recommend that your office advise the examination agent to deny taxpayer x’s refund claim facts taxpayer x an accrual basis taxpayer maintains plan which provides for elective_deferrals matching and discretionary profit sharing contributions taxpayer x operates on a taxable_year ended day plan also operated on a plan_year ending on day effective date taxpayer x amended and restated plan in part to include a prior amendment that redefined the term plan_year as the period beginning day and ending day the day before day thus plan apparently experienced a short plan_year for the period date through date after the change to the definition of plan_year taxpayer x’s taxable_year and the plan’s plan_year overlap by day we understand that taxpayer x’s taxable_year ended date was the first tax_year in which it deducted sec_401 and m contributions to plan that were attributable to compensation earned in the subsequent tax_year we also understand that for the tax_year intervening tax_year ended date and tax_year ended date taxpayer x did not deduct sec_401 and m contributions to plan that were attributable to compensation earned in the subsequent tax_year we have been unable to confirm whether in the intervening tax_year taxpayer x deducted sec_401 and m contributions to plan that were attributable to compensation earned during that tax_year on date taxpayer x made a contribution to plan dollar_figurek of which was attributable to elective_deferrals and matching_contributions based on compensation earned during the plan_year ended date taxpayer x claimed a deduction for this contribution on its form_1120 filed for its taxable_year ended date by notice of proposed_adjustment dated date the service proposed to disallow the portion of the contribution deduction that was attributable to compensation earned after the end of the employer’s taxable_year based on revrul_90_105 and sec_404 appeals upheld the proposed_adjustment the service issued a statutory_notice_of_deficiency on date adjusting taxpayer x’s income in part by the dollar_figurek sec_401 and m contributions to plan for taxable_year ended date taxpayer x paid the tax in full on date and submitted a claim_for_refund for the dollar_figurek on or about date the claimed refund was solely attributable to the portion of the claimed date plan contribution deduction that the service previously denied because it was attributable to compensation earned by participants after taxpayer x’s taxable_year ending date under plan a and b pre-tax contributions elective_deferrals and employer matching_contributions are based in part on the amount specified by the participants on their annual salary reduction agreements under c any amounts held in the trust fund which have not been credited to participants’ accounts under plan as of the last day of the plan_year shall be credited as of such date by applying such amounts in the manner described in paragraph below in other words in operation taxpayer x makes contributions on the first day of a plan_year day which is also the last day of taxpayer x’s taxable_year and the amounts remain in the trust unallocated until allocated at some later date within the plan_year as determined by the plan committee plan d and c under plan e contributions attributable to elective_deferrals as described in sec_401 are only required to be made to plan in the amount the participant’s_compensation has been reduced pursuant to the salary reduction agreement between taxpayer x and the participant under plan f the term compensation includes basic compensation paid to a participant during any plan_year under plan g matching_contributions generally are contributed in an amount equal to h percent of the amount the participant elected to defer pursuant to the salary reduction agreement between taxpayer x and the participant subject_to certain reductions and limitations specified in plan under plan j eligible employees who want to make elective_deferrals to plan must enter into a written salary 1paragraph provides in general that forfeitures shall be applied to restore prior forfeitures to defray administrative costs of the plan and if funds remain to the matching_contribution accounts of remaining active participants in lieu of matching_contributions which otherwise would have been made on or after the date of the forfeiture reduction agreement with taxpayer x which is generally applicable to payroll periods commencing on or after the date the agreement is executed under plan k amounts contributed to plan may be refunded to taxpayer x in the event of disallowance of a deduction or disqualification of plan by the service or mistake of fact provided such return occurs within year of the disallowance disqualification or mistake we understand from the examination agent reviewing the refund claim that dollar_figurej of the dollar_figurek disallowed was not allocated to plan participants during the date date plan_year in accordance with the terms of plan however the rider to form 1120x submitted with taxpayer x’s claim_for_refund states that the dollar_figurek was allocated to participant accounts during the date 2-date plan_year the examination agent reviewing the refund claim has requested assistance from your office on whether to deny the claim we have been told that plan has a favorable determination_letter from the service the examination agent has also indicated that taxpayer x initially sought to deduct as a plan contribution the interest that accrued on the date contribution before it was allocated to participant accounts however taxpayer x has conceded its initial objection to that adjustment we understand that extensions have been obtained on the statutes of limitations otherwise appropriate for the applicable forms and law sec_404 provides as follows 2prior to the tax_reform_act_of_1986 tra pub_l_no sec_404 provided in part as follows a general_rule -- if contributions are paid_by an employer to or under a stock bonus pension profit-sharing or annuity plan or if compensation is paid_or_accrued on account of any employee under a plan deferring the receipt of such compensation such contributions or compensation shall not be deductible under sec_162 relating to trade_or_business_expenses or sec_212 relating to expenses for the production_of_income but if they satisfy the conditions of either of such sections they shall be deductible under this section subject however to the following limitations as to the amounts deductible in any year section b c i of tra’86 amended sec_404 to substitute this chapter for sec_162 relating to trade_or_business_expenses or sec_212 a general_rule --if contributions are paid_by an employer to or under a stock bonus pension profit-sharing or annuity plan or if compensation is paid_or_accrued on account of any employee under a plan deferring the receipt of such compensation such contributions or compensation shall not be deductible under this chapter but if they would otherwise be deductible they shall be deductible under this section subject however to the following limitations as to the amounts deductible in any year emphasis added sec_404 provides in part with respect to profit sharing trusts that contributions are deductible i n the taxable_year when paid if the contributions are paid into a profit sharing trust revrul_90_105 sets forth the service’s position on the deduction of sec_401 and sec_401 contributions that are attributable to compensation earned after the close of an employer’s taxable_year the issue in revrul_90_105 is stated as follows whether contributions to a qualified_cash_or_deferred_arrangement within the meaning of sec_401 or to a defined_contribution_plan as matching_contributions within the meaning of sec_401 are deductible by an employer for a taxable_year if the contributions are attributable to compensation earned by plan participants after the end of that taxable_year the rev_rul ’s analysis of the otherwise deductible requirement for deductions under sec_404 specifically concludes that the requirements of sec_1_404_a_-1 and in the case of an accrual basis taxpayer sec_461 must be satisfied in order for a contribution to be otherwise deductible under chapter of the code in the case of a contribution that is deductible under sec_162 or sec_212 sec_1_404_a_-1 provides that in order to be deductible under sec_404 the relating to expenses for the production_of_income and if they would otherwise be deductible for if they satisfy the conditions of either of such sections the legislative_history explains that the change was intended to clarify that the deduction-timing rules for nonqualified_deferred_compensation arrangements apply to any plan or method of deferring compensation regardless of the section under which the amounts might otherwise be deductible and that the amounts shall be deductible under sec_404 and shall not otherwise be deductible under any other section the clarification was necessary to prevent taxpayers from asserting that deferred_compensation is attributable to capitalizable compensation expenses and thereby accelerate the timing of the deduction for such deferred_compensation s rep no 99th cong 2nd sess contribution must be an ordinary_and_necessary_expense during the taxable_year in carrying_on_a_trade_or_business or for the production_of_income and must be compensation_for services actually rendered revrul_90_105 interprets sec_1_404_a_-1 as follows in order for the post-year end contributions to be deductible for m’s taxable_year m would have been required to show that the contributions would have been deductible under sec_404 and in turn would have been otherwise deductible under chapter of the code for m’s taxable_year if the contributions had actually been paid on the last day of that taxable_year however the contributions are attributable to compensation earned by plan participants after the end of m’s taxable_year so that as of the last day of that taxable_year the payment of the contributions could not have been compensation_for services actually rendered under sec_1_404_a_-1 of the regulations the post-year end contributions therefore could not have been deducted for m’s taxable_year in addition revrul_90_105 states that in addition if m uses the accrual_method of accounting sec_461 also would have precluded the post-year end contributions from being deductible for m’s taxable_year because all events fixing the fact of m’s liability to make the contributions had not occurred as of the end of m’s taxable_year because the post-year end contributions are attributable to compensation earned by plan participants after the end of that taxable_year the compensation could not have been actually deferred as of that date so that m’s liability to make elective_deferral and matching_contributions with respect to that compensation would not have been fixed sec_461 provides that the amount of any deduction or credit allowed by subtitle a which includes chapter must be taken for the taxable_year that is the proper taxable_year under the method_of_accounting used in computing taxable_income for the accrual_method of accounting sec_461 provides that in determining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test is not treated as met any earlier than when economic_performance with respect to that item occurs sec_461 states that the all_events_test is met with respect to an item if all events have occurred that determine the fact of liability and the amount of that liability can be determined with reasonable accuracy sec_1_461-4 provides in part that e xcept as otherwise provided in any internal revenue regulation revenue_procedure or revenue_ruling the economic_performance requirement is satisfied to the extent that any amount is otherwise deductible under sec_404 thus a liability with respect to sec_404 is not incurred until the all_events_test is satisfied and the liability is otherwise deductible under the rules of sec_404 revrul_90_105 also cites sec_1_404_a_-1t q a-1 sec_7701 and sec_301_7701-16 sec_1_404_a_-1t q a-1 provides that in order to be deductible under sec_404 a contribution otherwise deductible under sec_162 or sec_212 must be paid_or_incurred for purposes of those sections in addition to satisfying the other requirements for deductibility under those sections emphasis added sec_7701 states that the term paid_or_incurred shall be construed according to the method_of_accounting used by the taxpayer to compute its income sec_301_7701-16 of the regulations adopts the same definition for purposes of the regulations analysis sec_404 and sec_404 expressly provide that qualified_plan contributions are deductible when paid under sec_404 provided they would otherwise be deductible under chapter under sec_1_404_a_-1 in order to be deductible under sec_404 contributions must be expenses which would be deductible under sec_162 relating to trade_or_business_expenses or sec_212 relating to expenses for production_of_income if it were not for the provision in sec_404 providing that they are deductible if at all only under sec_404 in order for a contribution to be deductible under sec_162 or sec_212 an accrual basis taxpayer must also satisfy the requirements of sec_461 and the regulations thereunder as stated above sec_461 provides that the amount of any deduction or credit allowed by subtitle a which includes chapter must be taken for the taxable_year that is the proper taxable_year under the method_of_accounting used in computing taxable_income for the accrual_method of accounting sec_461 provides that in determining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test is not treated as met any earlier than when economic_performance with respect to that item occurs sec_461 states that the all_events_test is met with respect to an item if all events have occurred that determine the fact of liability and the amount of that liability can be determined with reasonable accuracy sec_1_461-4 provides in part that e xcept as otherwise provided in any internal revenue regulation revenue_procedure or revenue_ruling the economic_performance requirement is satisfied to the extent that any amount is otherwise deductible under sec_404 thus a liability with respect to sec_404 is not incurred until the all_events_test is satisfied and the liability is otherwise deductible under the rules of sec_404 taxpayer x would not be obligated to contribute elective_deferrals or matching_contribution amounts unless the participant receives compensation_for services actually rendered see plan e and f under the terms of plan eligible employees who want to make elective_deferrals to plan must enter into a written salary reduction agreement with taxpayer x which is generally applicable to payroll periods commencing on or after the date the agreement is executed see plan g contributions attributable to elective_deferrals as described in sec_401 are only required to be made to plan in the amount the participant’s_compensation is reduced pursuant to the salary reduction agreement between taxpayer x and the participant see plan e matching_contributions are contributed within specified limits in an amount equal to h percent of the amount a participant’s_compensation is reduced pursuant to the salary reduction agreement between taxpayer x and the participant see plan b accordingly all the events that establish the fact of liability as to elective_deferral or matching_contributions for a plan_year only occur payroll_period by payroll_period as taxpayer x incurs a liability for compensation_for services to which plan contributions relate in revrul_90_105 the service stated its position that the condition in sec_404 that the contributions would otherwise be deductible under this chapter means that an accrual basis taxpayer must satisfy the all-events test of sec_461 not merely that contributions must be ordinary necessary and reasonable therefore revrul_90_105 indicates the service’s general position that sec_401 and m contributions must satisfy the sec_461 accrual rules in order to be otherwise deductible under sec_404 although the contributions in question in revrul_90_105 were paid after the close of the employer’s taxable_year and during the so- called sec_404 grace period we note that the deduction of contributions actually paid during an employer’s taxable_year under sec_404 and the deduction of so- called grace period contributions paid after the close of an employer’s taxable_year under sec_404 are both subject_to the otherwise deductible requirement of sec_404 in addition the recent victories for the government in lucky stores v commissioner f 3d 9th cir cert_denied 119_sct_1755 date 153_f3d_967 9th cir cert_denied 119_sct_1755 date and 170_f3d_1267 10th cir cert_denied 120_sct_182 date in the multi-employer context are not directly applicable because they involve so-called grace period contributions under sec_404 in lucky the ninth circuit affirmed the tax court’s holding that so-called grace period contributions attributable to compensation_for services rendered after the close of an employer’s taxable_year were not deductible under the plain on account of language of sec_404 in american stores the tenth circuit based its decision on sec_413 specifically applicable only to multiemployer plans rather than the plain language of sec_404 or the otherwise deductible language of sec_404 neither of the courts’ holdings were based on the sec_461 accrual rules as applicable either under sec_404 or the more general otherwise deductible language of sec_404 we have coordinated this response with cc ita and employee_plans please call if you have any further questions _____________________ michael j roach
